973 So.2d 614 (2008)
J.R., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, et al., Appellee.
No. 3D07-659.
District Court of Appeal of Florida, Third District.
January 23, 2008.
Sanford Rockowitz, for appellant.
Karla Perkins, Miami, for appellee, Department of Children and Family Services.
Hillary S. Kambour; for appellee, Guardian Ad Litem Program.
Before GERSTEN, C.J., and GREEN, and SUAREZ, JJ.
PER CURIAM.
Affirmed. See M.S. v. Dep't. of Children & Families, 765 So.2d 152 (Fla. 1st DCA 2000).